Exhibit 10.2

 

February 8, 2012

 

Jennifer Painter

at the Address on file with MRV

 

Re:  Terms of Employment

 

Dear Jennifer:

 

The purpose of this letter agreement (the “Agreement”) is to set forth certain
terms of your continued employment with MRV Communications, Inc., a Delaware
corporation (“MRV”).  Capitalized terms that are used in this Agreement but not
defined herein shall have the same meaning as set forth in the executive
severance agreement between you and MRV, dated May 25, 2010 (the “Severance
Agreement”).

 

1.                                       Base Salary:  Effective as of
January 1, 2012, your annual rate of base salary will be $272,435, which shall
be payable in accordance with MRV’s payroll practices, as in effect from time to
time.

 

2.                                       Bonus Arrangement.  Effective as of
February 2, 2012, provided that you remain employed through the payment date of
any bonus described in this paragraph 2, to the extent that any distribution
(including, but not limited to, through cash dividends, share repurchases or
other consideration received by stockholders in connection with the sale of MRV)
is made to MRV stockholders (each, a “Stockholder Distribution” and
collectively, “Stockholder Distributions”), you shall be eligible to receive a
bonus payment equal to (a) the sum of (i) 160% of your annual rate of base
salary times the per-share Stockholder Distributions to the extent less than or
equal to $1.15, plus (ii) 480% of your annual rate of base salary times the
per-share Stockholder Distributions, if any, in excess of $1.15, divided by
(b) $1.00.  Any bonus amount payable in accordance with the preceding sentence
shall be payable as soon as practicable, but in no event more than ten
(10) business days after the date that any Stockholder Distribution is paid to
MRV’s stockholders.  Notwithstanding the foregoing, no bonus shall be paid at
the time of (or within the 10 day period following) a Stockholder Distribution
that is paid to MRV stockholders prior to March 31, 2012.  Any Stockholder
Distribution paid prior to March 31, 2012 shall be cumulated together with any
subsequent Stockholder Distributions made in connection with, or at the time of,
the sale of the equity or substantially all of the assets of MRV to determine
the total bonus due in accordance with the above formula.  In the event your
employment is terminated by the Company without Cause, you shall be entitled to
receive a bonus in accordance with this paragraph 2 based on the Stockholder
Distributions through the date of termination (including receiving any bonus for
a Stockholder Distribution paid prior to March 31, 2012), plus the net proceeds
per share of any sale of all or a portion of MRV that occurs from the date of
this Agreement but prior

 

--------------------------------------------------------------------------------


 

to the date of termination minus any bonuses previously received in accordance
with this paragraph 2 that related to such net proceeds.  Annex A, which is
attached hereto, provides an illustration of the calculation of the bonuses
described above and is provided solely for illustrative purposes.  Except as
otherwise provided in this paragraph 2, you shall not be entitled to receive any
other short- or long-term incentive or bonus award or payment for services
performed for MRV during 2012 and thereafter.

 

3.                                       Severance Agreement Pro-Rata Bonus.  To
the extent that you become entitled to receive a pro-rata bonus under
Section 1.2 of your Severance Agreement for the year of your Separation from
Service, the amount of such pro-rata bonus shall be determined as set forth in
Section 1.2 but shall be reduced by an amount equal to the product of (i) 3/8
and (ii) the amount of any bonuses that you were paid for the year of your
Separation from Service for Stockholder Distributions that occurred during the
year in which your Separation from Service occurred.

 

4.                                       Waiver of “Good Reason”.  By signing
below, you hereby waive any right to claim “Good Reason” to terminate your
employment under Section 2.3(d) of your Severance Agreement due to the change in
your compensation arrangements as set forth in this Agreement.

 

5.                                       Contingent Reduction of Parachute
Payments. If there is a change in ownership or control of MRV that would cause
any payment or distribution by MRV or any other person or entity to you or for
your benefit (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) to be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of  1986, as
amended (the “Code”)  (such  excise tax, together with any interest or penalties
incurred by you with respect to such excise tax, the “Excise Tax”), then you
will receive the greatest of the following, whichever gives you the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject you to the Excise Tax (the “Safe Harbor Amount”).  
If a reduction in the Payments is necessary so that the Payments equal the Safe
Harbor Amount and none of the Payments constitutes a “deferral of compensation”
within the meaning of and subject to Section 409A of the Code (“Nonqualified
Deferred Compensation”), then the reduction shall occur in the manner that you
elect in writing prior to the date of payment.   If any Payment constitutes
Nonqualified Deferred Compensation or if you fail to elect an order, then the
Payments to be reduced will be determined in a manner which has the least
economic cost to you and, to the extent the economic cost is equivalent, will be
reduced in the inverse order of when payment would have been made to you, until
the reduction is achieved.  All determinations required to be made under this
paragraph 5, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by a certified public
accounting firm designated by MRV (the “Accounting Firm”).  All fees and
expenses of the Accounting Firm shall be borne solely by MRV.   Any
determination by the Accounting Firm shall be binding upon you and MRV.

 

2

--------------------------------------------------------------------------------


 

6.                                       Successors.  This Agreement shall be
binding upon and inure to the benefit of you and your estate, and MRV and any
successor of MRV or affiliate of a successor to MRV, but neither this Agreement
nor any rights arising hereunder may be assigned or pledged by you.  All
references in this Agreement to MRV shall include its subsidiaries and
affiliates and any successors, affiliates of successors or assigns of MRV. Any
successor of MRV shall be deemed substituted for all purposes for “MRV” under
the terms of this Agreement.  As used in this Agreement, the term “successor”
shall mean any person, firm, corporation or business entity or affiliate thereof
which at any time, whether by merger, purchase or otherwise, directly or
indirectly acquires all or substantially all of the assets or the business of
MRV, including any entity that shall be the surviving corporation in a merger
with MRV or the acquiring person or affiliate of the acquiring person in an
acquisition of MRV and/or of all or substantially all of its business or assets,
regardless of whether such transaction constitutes a change of control. In all
cases, MRV or successor shall remain jointly and severally liable for all
obligations hereunder.

 

7.                                       Notice. For purposes of this Agreement,
any notices, requests, demands or other communications shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier or five days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.  Notice shall
be delivered:

 

If to MRV, to:

 

MRV Communications, Inc.

20415 Nordhoff Street

Chatsworth, California 91311

Attention: General Counsel

 

If to you, to:

 

At the address shown on MRV’s records

 

8.                                       Governing Law.  This Agreement will be
governed by, construed and enforced under the laws of the State of California,
except to the extent preempted by Federal law.

 

9.                                       Withholding.  MRV may withhold from any
and all amounts payable to you under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to applicable
laws or regulations.

 

3

--------------------------------------------------------------------------------


 

10.                                 Disputes; Entire Agreement/Counterparts. 
Except as otherwise provided herein, your Severance Agreement, outstanding
equity award agreements and other arrangements will remain in full force and
effect in accordance with their terms.  Any disputes arising under this
Agreement shall be governed under the provisions of Section 4 of your Severance
Agreement.  This Agreement and your Severance Agreement, as amended hereby,
constitute the entire agreement between the parties and may not be modified or
changed except by written instrument executed by all parties.  This Agreement
may be executed in counterparts, each of which shall constitute an original and
which together shall constitute a single instrument.

 

If this Agreement correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

 

Very Truly Yours,

 

 

 

/s/ Kenneth Traub

 

Name:

Kenneth Traub

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

Reviewed, approved and agreed:

 

 

 

 

 

/s/ Jennifer Painter

 

 

 

Jennifer Painter

 

 

February 8, 2012

 

 

 

4

--------------------------------------------------------------------------------